IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


KENNETH WHITE,                                : No. 67 WM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
MICHAEL D. OVERMEYER,                         :
                                              :
                    Respondent                :


                                      ORDER


PER CURIAM

      AND NOW, this 27th day of January, 2022, the “Petition for Extraordinary Relief

under King[’]s Bench Authority” is DENIED.